ORDER
By opinion filed on August 22, 2012, we suspended respondent David Lawrence McCormick from the practice of law for a minimum of 60 days, effective 14 days from the date of the filing of the opinion. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that effective November 5, 2012, respondent David Lawrence McCormick is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination by August 22, 2013. By August 22, 2013, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility, by filing with the Clerk of Appellate Courts and serving upon the Director proof of respondent’s successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension pending proof of successful completion of the examination.
BY THE COURT:
/s/Alan C. Page Associate Justice